651 A.2d 1236 (1994)
Claudia FIGUEREO
v.
Joseph DIAZ.
No. 94-0076.
Supreme Court of Rhode Island.
December 21, 1994.
Kevin McBurney, John McBurney, Pawtucket.
*1237 Thomas Bender, Dennis McCarten, Providence.

ORDER
This matter came before the Supreme Court on December 16, 1994 pursuant to an order directing the parties to appear and show cause why the issues raised in this appeal should not be summarily decided.
Plaintiff asks this court to review a directed verdict for the defendant entered by the Superior Court. The defendant asserts that there is no appellate jurisdiction because the plaintiff did not file her notice of appeal until twenty-one days after entry of judgment in the Superior Court.
The mandatory period for filing a notice of appeal under Supreme Court Rule 4(a) is twenty days. Warwick Land Trust, Inc., et al. v. Children's Friend and Service, Inc. et al., 604 A.2d 1266, 1267 (R.I. 1992). Rule 4 permits an extension for the period for filing the notice of appeal of an additional thirty days only upon a showing of excusable neglect. Id. In this case no such application was made to the trial justice and Supreme Court Rule 2(b) specifically prohibits this court from extending the time for filing a notice of appeal. Therefore, plaintiff's appeal is not properly before us. Because this matter is disposed of solely on procedural grounds, it is not necessary to reach other issues raised by plaintiff.
After hearing the arguments of counsel, and reviewing the memoranda submitted by the parties, we are of the opinion that cause has not been shown. Accordingly, the plaintiff's appeal is denied and dismissed and the judgment appealed from is affirmed.